DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-15) in the reply filed on 27 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-17 are pending; claims 16-17 have been withdrawn; and claims 1-15 are currently under consideration for patentability.


Information Disclosure Statement
The Information Disclosure Statements submitted on 02 December 2018, 09 December 2019 and 25 August 2020 have been acknowledged and considered by the Examiner. 
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rusling et al. (US 2019/0019632 A1).  The Examiner notes that the Rusling reference names another inventor and was effectively filed on 13 July 2018, before the effective filing date of the claimed invention (12 November 2018).  
Regarding claim 1, Rusling describes a heart pacemaker ([0049], claim 20) comprising a generator configured to generate nonlinear electrical energy using a friction element ([0052]: triboelectric nanogenerator) and an energy harvester configured to sequentially store the generated nonlinear electrical energy in multi-stage multiple energy storages and provide the electrical energy stored in the multiple energy storages ([0052] - [0054], supercapacitors with high charge/discharge rates which provide very high energy densities to implantable medical devices). 
Regarding claim 2, Rusling further describes a case configured to protect the generator and the energy harvester ([0105]).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rusling. 
Regarding claims 3 and 4, Rusling describes the heart pacemaker of claim 2, including wherein all of the components are housed in a packaging ([0105]), but Rusling does not explicitly disclose the positioning and spacing of the energy harvester and generator within the packaging as recited in claim 3 or the shape of the packaging as . 

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rusling in view of Bhat et al. (US 2013/0161957 A1). 
Regarding claim 5, Rusling suggests the heart pacemaker of claim 3, but Rusling does not explicitly disclose wherein the generator includes a plurality of amplifying dampers formed on an outermost layer thereof.  Bhat also describes energy generating and harvesting systems (abstract), including systems that can store and provide electrical energy ([0014], [0040]).  Bhat further describes the use of a generator with a plurality of amplifying dampers ([0040]).  The Examiner notes that, although Bhat describes the energy generating supports in relation to vehicles, Bhat contemplates the use of similar technology for other applications, including household appliances and other applications in which vibrational energy is dissipated (Abstract, [0008], incorporated references).  Bhat also shares at least one classification with the pending application, H02N2/18, in the field of vibration harvesters.  Based on this, the Examiner respectfully submits that Bhat is in a similar field of endeavor, and therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention 
Regarding claim 6, Rusling in view of Bhat suggests the heart pacemaker of claim 5, but neither Rusling nor Bhat explicitly disclose wherein the amplifying dampers are formed to have a size corresponding to the predetermined distance and attached to both surfaces of the case.  However, as Rusling and Bhat describe all of the structural components recited by the claim, the Examiner respectfully submits that configuring the amplifying dampers such that they have a size corresponding to the predetermined distance and are attached to both surfaces of the case would be a matter of rearranging the parts of the device or changing the size, shape, and/or proportion of the components within the device, with such matters having been ruled by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).
Regarding claim 8, Bhat further describes wherein a plurality of elastic materials are integrally formed within each of the amplifying dampers ([0040]). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rusling in view of Strommer et al. (US 2016/0331980 A1). 
Regarding claim 10, Rusling describes the heart pacemaker of claim 1, but Rusling does not explicitly disclose an electronic circuit configured to transmit an electrical signal via a lead wire and a battery configured to supply power to the electronic circuit.  Strommer also describes a heart pacemaker ([0003]), including an 
Regarding claim 11, Strommer further describes a communication module configured to transmit a heartbeat message to a diagnostic device through a wireless communication-based network ([0003], [0016] - [0017]).  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rusling in view of Niu et al. (US 2018/0316280 A1). 
Regarding claim 12, Rusling describes the heart pacemaker of claim 1, but Rusling does not explicitly disclose wherein the energy harvester controls the electrical energy to be sequentially stored in the multiple energy storages on the basis of a voltage of an energy storage in which the electrical energy is currently stored among the multiple energy storages and stability of the voltage.  However, Niu also describes the use of triboelectric nanogenerators, similar to those described by Rusling.  Niu further describes wherein an energy harvester controls the electrical energy to be sequentially stored in multiple energy storages on the basis of a voltage of an energy storage in which the electrical energy is currently stored among the multiple energy storages and stability of the voltage ([0009] - [0011]).  As Niu is also directed towards triboelectric 
Regarding claim 13, Niu further describes wherein the energy harvester includes a power manager configured to monitor a voltage generated in the friction element and voltages of the multiple energy storages and control a switching operation of a switch on the basis of the monitoring result such that the electrical energy is sequentially stored in the multiple energy storages ([0009] - [0011], [0079]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rusling in view of Niu, further in view of Greiner et al. (US 2017/0202738 A1). 
Regarding claim 15, Rusling in view of Niu suggests the heart pacemaker of claim 13, but neither Rusling nor Niu explicitly disclose wherein the power manager continuous discharges the multiple energy storages in response to an electrical energy supply request from a load.  Greiner also describes power management schemes for a heart pacemaker ([0175]), including wherein a power manager continuous discharges energy storages in response to an electrical energy supply request from a load ([0220]).  As Greiner is also directed towards power management systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate discharge steps similar to those described by Greiner when using the device described by Rusling and Niu, as doing so . 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
The prior art of record does not disclose or suggest “wherein the amplifying dampers maintain a fine movement of the friction element within a space formed by being spaced the predetermined distance apart from the case according to an external movement” as recited in claim 7.  The positioning and spacing of the amplifying dampers are specifically designed in order to perform this function, and therefore, a mere rearrangement of known elements is not likely to yield a structure that performs this function.  The Examiner also does not find the requisite teaching, suggestion, and motivation that, absent facts gleaned only from Applicant’s Specification, would motivate the skilled artisan to arrive at the claimed design and the claimed function.  
The prior art of record does not disclose or suggest “wherein when a deviation of a root mean square (RMS) voltage value of a currently charged energy storage among the multiple energy storages during a specific time period is greater than a predetermined value, the power manager maintains the electrical energy so as to be stored in the currently charged energy storage” as recited in claim 14.  The precise 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792